DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment file don 06/06/2022. Claims 1-20 were pending. Claims 1, 4 were amended. Claim 19 was withdrawn-currently amended. Claim 20 was withdrawn.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 112(b) with respect to claim 1, the applicant’s amendment along with the remark was sufficient to overcome the 35 U.S.C 112(b) with respect to claim 1.  However, the applicant’s amendment with respect to claim 4 raises new ground of rejection under 35 U.S.C 112(b) as discussed below.  
	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated 
“While Applicant respectfully disagrees, upon amending claim 1, Applicant has not included acetone, 2-butanone, or cyclohexanone as a cleaning additive. Thus, Takahashi, cited for disclosure of these cleaning additives, cannot overcome the deficiencies of Ivanov. 
For at least these reasons, Applicant therefore believes that independent claim 1 is patentable over Ivanov in view of Takahashi. Furthermore, claims 2-10, and 12-18, which depend 12”.  
The examiner disagrees.  It is noted that the amended claim 1 still recited the cleaning addictive is selected from the group consisting of … ethylene glycol, propylene glycol, dipropylene glycol, … and combination thereof”.  In previous office action the examiner clearly stated that Takahashi discloses the cleaning addictive comprises a species selected from the group consisting of ethylene glycol, propylene glycol, dipropylene glycol, (paragraph 0082-0085).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view Takahashi by using cleaning addictive comprises a species selected from the group consisting of ethylene glycol, propylene glycol, dipropylene glycol because these compound acts as a water-soluble solvent and will enhance the cleaning process.  For claim 1, it is noted that applicants fail to point out the supposed errors why it would not be obvious to have cleaning addictive comprises a species selected from the group consisting of ethylene glycol, propylene glycol, dipropylene glycol as taught by Takahashi.  Thus, the examiner still maintains the previous ground of rejection under 35 U.S. C 103 with respect to 1-3, 5-10, 12-18 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) in view of Takahashi et al. (US 2015/0159124 A1).
The applicant’s amendment with respect to claim 4 was sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) in view of Takahashi et al. (US 2015/0159124 A1).  However, upon further consideration a new ground of rejections were set forth under 35 U.S.C 103 as discussed below using new cited prior art Seki et al. (US 2010/0160200 A1).  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 depend on claim 1.  In claim 1, the applicants recited “wherein the cleaning additive comprises a species selected from the group consisting of 2-pyrrolidinone, 1-(2-hydroxyethyl)-2-pyrrolidinone (HEP), glycerol, tetramethylene sulfone (sulfolane), dimethyl sulfone, ethylene glycol, propylene glycol, dipropylene glycol, tetraglyme, diglyme, methyl isobutyl ketone, methyl ethyl ketone, isopropanol, octanol, ethanol, butanol, methanol, isophorone, 4-methyl-2-pentanone, 2,4-dimethyl-3-pentanone, 5-methyl-3-heptanone, 3-pentanone, 5-hydroxy-2-pentanone, 2,5-hexanedione, 4-hydroxy-4-methyl-2-pentanone, 2- methyl-2-butanone, 3,3-dimethyl-2-butanone, 4-hydroxy-2-butanone, cyclopentanone, 2- pentanone, 3-pentanone, 1-phenylethanone, acetophenone, benzophenone, 2-hexanone, 3- hexanone, 2-heptanone, 3-heptanone, 4-heptanone, 2,6-dimethyl-4-heptanone, 2-octanone, 3- octanone, 4-octanone, dicyclohexyl ketone, 2,6-dimethylcyclohexanone, 2-acetylcyclohexanone, 2,4-pentanedione, menthone, dimethylsulfoxide (DMSO), dimethylformamide (DMF), N-methyl pyrrolidone, N-ethyl pyrrolidone, hydroxypropylcellulose, hydroxyethylcellulose, carboxymethylcellulose. sodium carboxymethylcellulose (NaCMC), sodium dodecylsulfate (SDS), polyvinylpyrrolidone (PVP), polyaminoacids, polyamidohydroxyurethanes, polylactones, polyacrylamide, Xanthan gum, chitosan, polyethylene oxide, polyvinyl alcohol, polyvinyl acetate, polyacrylic acid, polyethyleneimine, sorbitol ester, xylitol, esters of anhydrosorbitols, secondary alcohol ethoxylates, potassium alginate, ammonium alginate, poly(ethylene glycol methacrylate), and combinations thereof.”  However, in claim 4 applicants tried to broaden some aspect of claim 1 by reciting “wherein the cleaning additive comprises a species selected from the group consisting of hydroxypropylcellulose, hydroxyethylcellulose, carboxymethylcellulose. sodium carboxymethylcellulose (NaCMC), sodium dodecylsulfate (SDS), ammonium dodecylsulfate, potassium dodecylsulfate, ammonium carboxymethylcellulose, potassium carboxymethylcellulose, polyvinylpyrrolidone (PVP), polyaminoacids, polyamidohydroxyurethanes, polylactones, polyacrylamide, Xanthan gum, chitosan, polyethylene oxide, polyvinyl alcohol, polyvinyl acetate, polyacrylic acid, polyethyleneimine, sorbitol ester, xylitol, esters of anhydrosorbitols, secondary alcohol ethoxylates, potassium alginate, ammonium alginate, calcium alginate, poly(ethylene glycol methacrylate), and combinations thereof” (emphasis added).  
It is noted that ammonium dodecylsulfate, potassium dodecylsulfate, ammonium carboxymethylcellulose, potassium carboxymethylcellulose and calcium alginate are not recited in claim 1.  Once the applicants recited wherein the cleaning additive comprises a species selected from the group consisting of 2-pyrrolidinone, ….poly(ethylene glycol methacrylate), and combination thereof” in claim 1, applicants cannot broaden the dependent claim 4 by further recited “wherein the cleaning additive comprises a species selected from the group consisting of …, ammonium dodecylsulfate, potassium dodecylsulfate, ammonium carboxymethylcellulose, potassium carboxymethylcellulose, …., calcium alginate, poly(ethylene glycol methacrylate), and combinations thereof” (emphasis added), wherein the new additional compound such as ammonium dodecylsulfate, potassium dodecylsulfate, ammonium carboxymethylcellulose, potassium carboxymethylcellulose and calcium alginate which were NOT recited in claim 1 were inserted into the cleaning additive of claim 4.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-3, 5-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) in view of Takahashi et al. (US 2015/0159124 A1).
Regarding to claim 1, Ivanov discloses a cleaning composition for cleaning residue and contaminants, the cleaning composition comprising:
about 0.002 wt% to 15 wt%, preferable 0.002 wt% to 10 wt%, from 0.002 wt% to 5 wt% of at least one complexing agent, including example at 0.1 wt%, or 4 wt% (paragraph 0043-0060, read on applicant’s range of 0.1 wt% to about 10 wt%, );
from 0.2 wt% to 10 wt% of at least one cleaning addictive (paragraph 0062-0076, read on applicant’s range of 0.1 wt% to 10 wt%);
from 2.5 wt% to 10 wt%, preferable 2.5 wt% to 5 wt% at least one pH adjust agent (paragraph 0034-0042, 0040, read on applicant’s range of 1 wt% to 5 wt%);
water (paragraph 0083);
and from 0.01 wt% to 12 wt%, preferable 0.5 wt% to 3 wt% or from 3 wt% to about 12 wat% of at least one alkyloxylamine compound or salts thereof (paragraph 0077-0082, read on applicant’s range of 0.1 wt% to about 10 wt%);
wherein the composition is an aqueous cleaning composition having a pH from 10 to 14 (paragraph 0042) and comprising at least 50% water (paragraph 0083).
	Regarding to claim 1, Ivanov fails to disclose wherein the cleaning additive comprises a species selected from the group consisting of 2-pyrrolidinone, 1-(2-hydroxyethyl)-2-pyrrolidinone (HEP), glycerol, tetramethylene sulfone (sulfolane), dimethyl sulfone, ethylene glycol, propylene glycol, dipropylene glycol, tetraglyme, diglyme, methyl isobutyl ketone, methyl ethyl ketone, isopropanol, octanol, ethanol, butanol, methanol, isophorone, 4-methyl-2-pentanone, 2,4-dimethyl-3-pentanone, 5-methyl-3-heptanone, 3-pentanone, 5-hydroxy-2-pentanone, 2,5-hexanedione, 4-hydroxy-4-methyl-2-pentanone, 2- methyl-2-butanone, 3,3-dimethyl-2-butanone, 4-hydroxy-2-butanone, cyclopentanone, 2- pentanone, 3-pentanone, 1-phenylethanone, acetophenone, benzophenone, 2-hexanone, 3- hexanone, 2-heptanone, 3-heptanone, 4-heptanone, 2,6-dimethyl-4-heptanone, 2-octanone, 3- octanone, 4-octanone, dicyclohexyl ketone, 2,6-dimethylcyclohexanone, 2-acetylcyclohexanone, 2,4-pentanedione, menthone, dimethylsulfoxide (DMSO), dimethylformamide (DMF), N-methyl pyrrolidone, N-ethyl pyrrolidone, hydroxypropylcellulose, hydroxyethylcellulose, carboxymethylcellulose. sodium carboxymethylcellulose (NaCMC), sodium dodecylsulfate (SDS), polyvinylpyrrolidone (PVP), polyaminoacids, polyamidohydroxyurethanes, polylactones, polyacrylamide, Xanthan gum, chitosan, polyethylene oxide, polyvinyl alcohol, polyvinyl acetate, polyacrylic acid, polyethyleneimine, sorbitol ester, xylitol, esters of anhydrosorbitols, secondary alcohol ethoxylates, potassium alginate, ammonium alginate, poly(ethylene glycol methacrylate), and combinations thereof.
Regarding to claim 1, Takahashi discloses the cleaning addictive comprises a species selected from the group consisting of ethylene glycol, propylene glycol, dipropylene glycol, (paragraph 0082-0085).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view Takahashi by using cleaning addictive comprises a species selected from the group consisting of ethylene glycol, propylene glycol, dipropylene glycol because these compound acts as a water-soluble solvent and will enhance the cleaning process.
Regarding to claim 2, Ivanov discloses the complexing agent comprises a species selected from the group consisting of diethanoamine, methyl diethanolamine, triethanoamine (TEA), monoethanolamine (MEA) (paragraph 0050-0052).
	Regarding to claim 3, Ivanov discloses the cleaning composition comprises about 0.002 wt% to 10 wt%, or 0.002 wt% to 5 wt% or 0.002 wt% to 1 wt % of the complexing agent (paragraph 0053, read on applicant’s range “from about 0.1 wt% to about 5 wt%”).
	Regarding to claim 5, Ivanov discloses the cleaning composition comprises from about 0.2 wt% to 5 wt% of cleaning additive, or from 0.2 wt% to 4 wt%, or 0.2 wt% to 3 wt%, or 0.5 to 5 wt% cleaning addictive (paragraph 0075, read on applicant’s range of 0.5 wt% to 5 wt% of the cleaning addictive).
	Regarding to claim 6, Ivanov discloses the pH adjusting agent comprises a species selected from the group consisting of ethyltrimethylammonium hydroxide (ETMAH), tetrapropylammonium hydroxide (TPAH), tetrabutylammonium hydroxide (TBAH), tributylamethylammonium hydroxide, tetrabutylammonium hydroxide (TBAH), diethyldimethylammonium hydroxide (DEDMAH), tetraethylammonium hydroxide (paragraph 0034).
	Regarding to claim 7, Ivanov discloses the cleaning composition has pH of 10 to 14, preferably 11 to 13, preferably 12 to 13  (paragraph 0036, read on applicant’s limitation “a pH of from about 12 to about 14”).
	Regarding to claim 8, Ivanov discloses the cleaning composition has at least 89 wt% water, including 94 wt% water (paragraph 0083, read on applicant’s range of “at least about 80 wt% water”).
	Regarding to claims 9-10, Ivanov discloses the alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxyalmine is aka N,N diethylhydroxylamine; See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine ).
	It is well known in the art that diethylhydroxylamine has the formula structure as shown below (See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine 


    PNG
    media_image2.png
    141
    253
    media_image2.png
    Greyscale
 
	Therefore, the examiner interprets that Ivanov teaching of diethylhydroxylamine read on applicant’s limitation “an alkyhydroxylamine compound having the formula

    PNG
    media_image3.png
    135
    207
    media_image3.png
    Greyscale

	Wherein R-1 and R2 may be the same as or different from one another and is straight-chain, cyclic or branched alkyl group.
	Regarding to claim 12, Ivanov discloses the cleaning composition comprises from 0.01 wt% to about 12 wt% or 0.01 wt% to 0.5 wt% or 0.5 wt% to 3 wt% of alkyloxylamine (paragraph 0078, within applicant’s range of 0.01 wt% to about 7 wt%).
	Regarding to claim 13, Ivanov discloses the cleaning composition comprises at least one species selected from the group consisting of diglycolamine (paragraph 0051), diethylenetriamine (paragraph 0050) and aminopropylmorpholine (paragraph 0112), ethylenediamine (paragraph 0051, 0089-0090, 0120; Ivanov’s claim 6).
	Regarding to claim 14, Ivanov discloses the cleaning composition further comprises at least one corrosion inhibitor, wherein the corrosion inhibitor comprises a species selected from the group consisting of triazole, aminotriazole (paragraph 0062-0065), glycine (paragraph 0050).
	Regarding to claim 15, Ivanov discloses the cleaning composition further comprise at least one reducing agent, wherein the reducing agent comprises a species selected from the group consisting of hydroxylamine (paragraph 0069, Ivanov’s claim 16)
	Regarding to claim 16, Ivanov discloses the cleaning composition is substantially
devoid of fluorine-containing source, abrasive material and tetramethylammonium hydroxide
(Table 1).
	Regarding to claim 17, Ivanov discloses the cleaning composition has a pH in a range of 10 to 14, preferably pH 13 (paragraph 0034, 0042, read on applicant’s range pH of 13 to 14).
	Regarding to claim 18, Ivanov discloses the cleaning composition further comprises
residue and contaminants, wherein the residue comprises post etch residue, post-ash residue
(paragraph 0104-0109, 0113-0117).

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) and Takahashi et al. (US 2015/0159124 A1) as applied to claims 1-3, 5-10, 12-18  above, and Kehrloesser et al. (US 2019/0218414 A1)
Regarding to claim 11, Ivanov fail to disclose the alkyloxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is straight-chain, cyclic, or branched alkyl.
However, Ivanov teaches to use alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxylamine aka N, N diethylhydroxylamine; See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine ).  Kehrloesser teaches to use N,N diethylhydroxylamine, or 4-hydroxy-TEMPO (also known as 4-hydroxy-2,2,6,6 tetramethyl-piperidinyloxy, free radical) (See paragraph 0329).  It is well known is the art that 4-hydroxyl-TEMPO has the formula: 

    PNG
    media_image6.png
    190
    262
    media_image6.png
    Greyscale

(See evidence via https://web.archive.org/web/20160731231111/https://en.wikipedia.org/wiki/4-Hydroxy-TEMPO ).
Therefore, the teaching of 4-hydroxy-TEMPO read on applicant’s limitation oxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is a cyclic, or branched alkyl.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov and Takahashi in view of Kehrloesser by using aminoxyl compound such as 4-hydroxy-TEMPO  having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

wherein R1 and R2 may be the same as or different from one another and is a straight chain, cyclic, or branched alkyl because equivalent and substitution of one for the other would produce an expected result.


9.	Claims 1-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) in view of Seki et al. (US 2010/0160200 A1)
Regarding to claim 1, Ivanov discloses a cleaning composition for cleaning residue and contaminants, the cleaning composition comprising:
about 0.002 wt% to 15 wt%, preferable 0.002 wt% to 10 wt%, from 0.002 wt% to 5 wt% of at least one complexing agent, including example at 0.1 wt%, or 4 wt% (paragraph 0043-0060, read on applicant’s range of 0.1 wt% to about 10 wt%, );
from 0.2 wt% to 10 wt% of at least one cleaning addictive (paragraph 0062-0076, read on applicant’s range of 0.1 wt% to 10 wt%);
from 2.5 wt% to 10 wt%, preferable 2.5 wt% to 5 wt% at least one pH adjust agent (paragraph 0034-0042, 0040, read on applicant’s range of 1 wt% to 5 wt%);
water (paragraph 0083);
and from 0.01 wt% to 12 wt%, preferable 0.5 wt% to 3 wt% or from 3 wt% to about 12 wat% of at least one alkyloxylamine compound or salts thereof (paragraph 0077-0082, read on applicant’s range of 0.1 wt% to about 10 wt%);
wherein the composition is an aqueous cleaning composition having a pH from 10 to 14 (paragraph 0042) and comprising at least 50% water (paragraph 0083).
	Regarding to claim 1, Ivanov fails to disclose wherein the cleaning additive comprises a species selected from the group consisting of 2-pyrrolidinone, 1-(2-hydroxyethyl)-2-pyrrolidinone (HEP), glycerol, tetramethylene sulfone (sulfolane), dimethyl sulfone, ethylene glycol, propylene glycol, dipropylene glycol, tetraglyme, diglyme, methyl isobutyl ketone, methyl ethyl ketone, isopropanol, octanol, ethanol, butanol, methanol, isophorone, 4-methyl-2-pentanone, 2,4-dimethyl-3-pentanone, 5-methyl-3-heptanone, 3-pentanone, 5-hydroxy-2-pentanone, 2,5-hexanedione, 4-hydroxy-4-methyl-2-pentanone, 2- methyl-2-butanone, 3,3-dimethyl-2-butanone, 4-hydroxy-2-butanone, cyclopentanone, 2- pentanone, 3-pentanone, 1-phenylethanone, acetophenone, benzophenone, 2-hexanone, 3- hexanone, 2-heptanone, 3-heptanone, 4-heptanone, 2,6-dimethyl-4-heptanone, 2-octanone, 3- octanone, 4-octanone, dicyclohexyl ketone, 2,6-dimethylcyclohexanone, 2-acetylcyclohexanone, 2,4-pentanedione, menthone, dimethylsulfoxide (DMSO), dimethylformamide (DMF), N-methyl pyrrolidone, N-ethyl pyrrolidone, hydroxypropylcellulose, hydroxyethylcellulose, carboxymethylcellulose. sodium carboxymethylcellulose (NaCMC), sodium dodecylsulfate (SDS), polyvinylpyrrolidone (PVP), polyaminoacids, polyamidohydroxyurethanes, polylactones, polyacrylamide, Xanthan gum, chitosan, polyethylene oxide, polyvinyl alcohol, polyvinyl acetate, polyacrylic acid, polyethyleneimine, sorbitol ester, xylitol, esters of anhydrosorbitols, secondary alcohol ethoxylates, potassium alginate, ammonium alginate, poly(ethylene glycol methacrylate), and combinations thereof.  However, Ivanov clearly teaches to control the cleaning composition in order to improve the surface wetting (hydrophilicity) (paragraph 0042)
Regarding to claim 1, Seki discloses the cleaning addictive comprises a surfactant selected from the group consisting of polyethylene oxide in order to improve the wettability with the object to be cleaned (See paragraph 0023-0026).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view Seki by using cleaning addictive comprises surfactant selected from the group consisting of polyethylene oxide because it helps to improve the wettability with the object to be cleaned.

Regarding to claim 2, Ivanov discloses the complexing agent comprises a species selected from the group consisting of diethanoamine, methyl diethanolamine, triethanoamine (TEA), monoethanolamine (MEA) (paragraph 0050-0052).
	Regarding to claim 3, Ivanov discloses the cleaning composition comprises about 0.002 wt% to 10 wt%, or 0.002 wt% to 5 wt% or 0.002 wt% to 1 wt % of the complexing agent (paragraph 0053, read on applicant’s range “from about 0.1 wt% to about 5 wt%”).
	As to claim 4, Ivanov fails to disclose or suggest wherein the cleaning additive comprises a species selected from the group consisting of hydroxypropylcellulose, hydroxyethylcellulose, carboxymethylcellulose. sodium carboxymethylcellulose (NaCMC), sodium dodecylsulfate (SDS), ammonium dodecylsulfate, potassium dodecylsulfate, ammonium carboxymethylcellulose, potassium carboxymethylcellulose, polyvinylpyrrolidone (PVP), polyaminoacids, polyamidohydroxyurethanes, polylactones, polyacrylamide, Xanthan gum, chitosan, polyethylene oxide, polyvinyl alcohol, polyvinyl acetate, polyacrylic acid, polyethyleneimine, sorbitol ester, xylitol, esters of anhydrosorbitols, secondary alcohol ethoxylates, potassium alginate, ammonium alginate, calcium alginate, poly(ethylene glycol methacrylate), and combinations thereof. However, Ivanov clearly teaches to control the cleaning composition in order to improve the surface wetting (hydrophilicity) (paragraph 0042)
Regarding to claim 4, Seki discloses the cleaning addictive comprises a surfactant selected from the group consisting of polyethylene oxide in order to improve the wettability with the object to be cleaned (See paragraph 0023-0026).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov in view Seki by using cleaning addictive comprises surfactant selected from the group consisting of polyethylene oxide because it helps to improve the wettability with the object to be cleaned.
	Regarding to claim 5, Ivanov discloses the cleaning composition comprises from about 0.2 wt% to 5 wt% of cleaning additive, or from 0.2 wt% to 4 wt%, or 0.2 wt% to 3 wt%, or 0.5 to 5 wt% cleaning addictive (paragraph 0075, read on applicant’s range of 0.5 wt% to 5 wt% of the cleaning addictive).
	Regarding to claim 6, Ivanov discloses the pH adjusting agent comprises a species selected from the group consisting of ethyltrimethylammonium hydroxide (ETMAH), tetrapropylammonium hydroxide (TPAH), tetrabutylammonium hydroxide (TBAH), tributylamethylammonium hydroxide, tetrabutylammonium hydroxide (TBAH), diethyldimethylammonium hydroxide (DEDMAH), tetraethylammonium hydroxide (paragraph 0034).
	Regarding to claim 7, Ivanov discloses the cleaning composition has pH of 10 to 14, preferably 11 to 13, preferably 12 to 13  (paragraph 0036, read on applicant’s limitation “a pH of from about 12 to about 14”).
	Regarding to claim 8, Ivanov discloses the cleaning composition has at least 89 wt% water, including 94 wt% water (paragraph 0083, read on applicant’s range of “at least about 80 wt% water”).
	Regarding to claims 9-10, Ivanov discloses the alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxyalmine is aka N,N diethylhydroxylamine; See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine ).
	It is well known in the art that diethylhydroxylamine has the formula structure as shown below (See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine 


    PNG
    media_image2.png
    141
    253
    media_image2.png
    Greyscale
 
	Therefore, the examiner interprets that Ivanov teaching of diethylhydroxylamine read on applicant’s limitation “an alkyhydroxylamine compound having the formula

    PNG
    media_image3.png
    135
    207
    media_image3.png
    Greyscale

	Wherein R-1 and R2 may be the same as or different from one another and is straight-chain, cyclic or branched alkyl group.
	Regarding to claim 12, Ivanov discloses the cleaning composition comprises from 0.01 wt% to about 12 wt% or 0.01 wt% to 0.5 wt% or 0.5 wt% to 3 wt% of alkyloxylamine (paragraph 0078, within applicant’s range of 0.01 wt% to about 7 wt%).
	Regarding to claim 13, Ivanov discloses the cleaning composition comprises at least one species selected from the group consisting of diglycolamine (paragraph 0051), diethylenetriamine (paragraph 0050) and aminopropylmorpholine (paragraph 0112), ethylenediamine (paragraph 0051, 0089-0090, 0120; Ivanov’s claim 6).
	Regarding to claim 14, Ivanov discloses the cleaning composition further comprises at least one corrosion inhibitor, wherein the corrosion inhibitor comprises a species selected from the group consisting of triazole, aminotriazole (paragraph 0062-0065), glycine (paragraph 0050).
	Regarding to claim 15, Ivanov discloses the cleaning composition further comprise at least one reducing agent, wherein the reducing agent comprises a species selected from the group consisting of hydroxylamine (paragraph 0069, Ivanov’s claim 16)
	Regarding to claim 16, Ivanov discloses the cleaning composition is substantially
devoid of fluorine-containing source, abrasive material and tetramethylammonium hydroxide
(Table 1).
	Regarding to claim 17, Ivanov discloses the cleaning composition has a pH in a range of 10 to 14, preferably pH 13 (paragraph 0034, 0042, read on applicant’s range pH of 13 to 14).
	Regarding to claim 18, Ivanov discloses the cleaning composition further comprises
residue and contaminants, wherein the residue comprises post etch residue, post-ash residue
(paragraph 0104-0109, 0113-0117).

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (US 2016/0201016 A1) and Seki et al. (US 2010/0160200 A1) as applied to claims 1-10, 12-18  above, and Kehrloesser et al. (US 2019/0218414 A1)
Regarding to claim 11, Ivanov fail to disclose the alkyloxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is straight-chain, cyclic, or branched alkyl.
However, Ivanov teaches to use alkyloxyalmine compound comprises diethylhydroxylamine (paragraph 0077-0078; Note: diethylhydroxylamine aka N, N diethylhydroxylamine; See evidence via https://pubchem.ncbi.nlm.nih.gov/compound/N_N-Diethylhydroxylamine ).  Kehrloesser teaches to use N,N diethylhydroxylamine, or 4-hydroxy-TEMPO (also known as 4-hydroxy-2,2,6,6 tetramethyl-piperidinyloxy, free radical) (See paragraph 0329).  It is well known is the art that 4-hydroxyl-TEMPO has the formula: 

    PNG
    media_image6.png
    190
    262
    media_image6.png
    Greyscale

(See evidence via https://web.archive.org/web/20160731231111/https://en.wikipedia.org/wiki/4-Hydroxy-TEMPO ).
Therefore, the teaching of 4-hydroxy-TEMPO read on applicant’s limitation oxylamine compound comprises an aminoxyl compound having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

Wherein R1 and R2 may be the same as or different from one another and is a cyclic, or branched alkyl.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ivanov and Seki in view of Kehrloesser by using aminoxyl compound such as 4-hydroxy-TEMPO  having the formula:

    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    144
    178
    media_image5.png
    Greyscale

wherein R1 and R2 may be the same as or different from one another and is a straight chain, cyclic, or branched alkyl because equivalent and substitution of one for the other would produce an expected result.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713